Citation Nr: 1632254	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-04 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 2014 for the grant of non-service-connected pension.

2.  Entitlement to service connection for a psychiatric disability (to include depression, schizoaffective disorder, and posttraumatic stress disorder (PTSD)), to include as secondary to service-connected lumbar spondylosis and degenerative disc disease of the lumbar spine.

3.  Entitlement to service connection for a headache disability.

4.  Entitlement to service connection for a gastrointestinal disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease of the lumbar spine.

7.  Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative arthritis.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active military service from March 1997 to March 2002.  He also a period of active duty for training (ACDUTRA) with the Army National Guard from August 1996 to February 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Offices (RO) in Portland, Oregon and a November 2013 rating decision by the RO in Montgomery, Alabama. 

In the January 2011 decision, the RO denied the Veteran's petition to reopen a claim of service connection for a left knee disability, denied entitlement to service connection for depression and anxiety, migraine headaches, and stomach problems, and denied entitlement to increased ratings for lumbar spine and right knee disabilities.  Thereafter, jurisdiction was transferred to the RO in Montgomery, Alabama.

In the November 2013 decision, the RO denied entitlement to a TDIU.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's claims.

These matters were before the Board in April 2015.  In pertinent part, the Board determined that new and material evidence was not required to reopen the claim of service connection for a left knee disability, which had been denied in a November 2004 rating decision.  In so finding, the Board observed that relevant service treatment records had been associated with the claims which existed prior to the November 2004 rating decision but were unavailable.  38 C.F.R. § 3.156(c)(1) (2014).  Therefore, the issue was recharacterized as stated above.  Subsequently, the issues on appeal were remanded for further evidentiary development.

The issues of entitlement to an earlier effective date for the grant of nonservice-connected pension, entitlement to service connection for a psychiatric disability, migraine headaches, gastrointestinal disability, and a left knee disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain and objective evidence of reduced range of motion; however, the evidence does not show forward flexion limited to 30 degrees or less or favorable ankylosis of the entire spine lumbar spine.

2.  Throughout the rating period on appeal, the Veteran's right knee disability has been manifested by limitation of motion with, flexion to 90 degrees and extension to 0 degrees; there is no evidence of instability, removal of semilunar cartilage, dislocated semilunar cartilage, and ankylosis, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5237 (2014).

2.  The criteria for a rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256-5263 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through letters dated in August 2010 and September 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Available service treatment records are associated with the claims file.  As requested in the Board's April 2015 remand directives, outstanding VA treatment and Social Security Administration (SSA) records have also been obtained.  The Board observes that in the remand directives, it was requested that SSA decisions dated in September 2003, October 2003, September 2004, March 2005, June 2006, and September 2009 be retrieved.  The Board notes that the decisions have not been obtained.  Notwithstanding, the Veteran's increased rating claim was received in May 2010.  The SSA records predate the current period on appeal and are not probative of the current severity of the Veteran's lumbar spine and right knee disabilities.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in September 2010.  As requested in the Board's remand directives, additional examinations were provided in March 2016.  The examinations are adequate for the purposes of the increased rating claims adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's service-connected disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board observes that in correspondence received in June 2016, the appellant's representative asserted that the March 2016 examinations were inadequate because the examiner did not review the Veteran's claims file.  Although the examiner indicated that a paper copy of the claims file was not reviewed, it was noted that the Veteran's Benefits Management System (VBMS) records were reviewed.  The Board notes that the VBMS is the electronic version of the claims file.  Thus, the claims file has been reviewed by the examiner. 

The RO readjudicated the increased rating claims in an April 2016 supplemental statement of the case.  There has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability

The Veteran's lumbar spine disability has been assigned a 20 percent under Diagnostic Code 5237 for lumbosacral strain.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5243-5242.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Factual Background

Turning to the evidence of record, the Veteran underwent a VA examination in September 2010.  Orthopedic treatment involved careful activity, oral medication, and TENS.  The appellant mentioned use of a back brace in the past; it had not been used lately.  There was no use of a cane or special exercise.  The Veteran stated that he could tolerate sitting for about an hour, and then was limited by back pain.  He could also walk for 20 or 30 minutes, but was bothered, in part, by his back.  Reported symptoms included chronic low back pain that radiated into both buttocks and into both thighs.  The Veteran also had subjective feelings of pain, weakness, and easy fatigue.  He reported flare-ups with activity.  

On physical examination, the appellant was able to rise on the toes and heels.  He could flex forward and reach to the tibia.  Percussion of the flexed spine was not painful.  His legs were equal in length and they had good alignment.  Range of motion testing revealed flexion to 75 degrees; extension to 5 degrees; left and right rotation to 15 degrees; and left and right lateral bending to 25 degrees.  The examiner noted that there was moderate back pain over the full motion.  There was also some muscle spasm and low back tenderness at L5.  Alignment of the spine was very good.  Reflexes were normal at the knees and ankles.  Extensor muscles and sensation were normal at the lower leg and feet.  Straight leg raising was easily tolerated to 70 degrees bilaterally.  

With regard to flare-ups of the lumbar spine, the examiner opined that a decrease in flexion of the back by 25 degrees represented symptoms during flare-ups of the back.  He noted that repeat movement at the time of examination did not cause flare-up or loss of movement.  

The examiner reported that prolonged bed rest was not being utilized.  The appellant was out of bed every day.  However, he frequently laid down to rest his back and knees, but there was no prescription for bed rest.  

The Veteran was provided an additional VA examination in March 2016.  Reported symptoms included daily low back pain.  He mentioned that he received an epidural injection in 2010 with good relief.  He also noted relief from physical therapy and lying down.  He denied flare-ups of the lumbar spine.  Functional loss or impairment reported by the Veteran consisted of standing for 20 minutes, sitting for 1 hour, walking 3 blocks, and lifting 20 pounds.  

Range of motion testing revealed flexion to 70 degrees; extension to 20 degrees; left and right lateral flexion to 30 degrees; and left and right lateral rotation to 30 degrees.  There was no pain on found on examination.  There was also no additional loss of function or range of motion following repetitive resting.

There was no evidence of pain on weight bearing, or objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the lumbar spine.  There was no guarding or muscle spasm of the spine.  Muscle strength testing, reflex examination, and sensory examinations were normal.  There was no evidence of radiculopathy, ankylosis of the spine, neurologic abnormalities, or intervertebral disc syndrome.   

VA treatment records demonstrate subjective complaints of back pain, with findings of tenderness to palpation.  The records demonstrate that the Veteran's lumbar spine condition was treated with injections in 2010.  A TENs unit was issued in August 2010 but the Veteran did not find it to be helpful.  

Analysis

After a review of the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted for any portion of the rating period on appeal.  At noted, his lumbar spine disability has been manifested by reduced range of motion.  However, the evidence does not demonstrate a disability picture approximating flexion limited to 30 degrees or less.  Indeed, even considering additional limitation of function during flare-ups, range of motion was only limited to 45 degrees.  See September 2010 VA Examination Report.  Thus, even during a period of flare-ups, the Veteran's lumbar spine disability does not meet the criteria for the next-higher 40 percent rating.  Moreover, there is no showing of ankylosis of the entire lumbar spine.  As such, a rating in excess of 20 percent is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion required for the next-higher rating.  While the Veteran reported flare-ups during the September 2010 VA examination, which as explained above were found to cause decreased range of motion of the spine, he denied flare-ups at the time of the March 2016 examination.  Thus, there is no evidence of additional limitation of motion of the lumbar spine following the March 2016 VA examination due to symptoms such as flare-ups.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  The Board acknowledges that the Veteran reported bed rest to relieve back pain.  Notwithstanding, the Veteran has not been diagnosed with intervertebral disc disease and, in any event, the evidence does not reflect any incapacitating episodes related to his cervical spine disability.  Therefore, a higher evaluation under Diagnostic Code 5243 is not available.

As noted, the rating formula for the spine provides separate ratings for neurologic manifestations of the back disability.  Although the Veteran reported radiating pain during the September 2010 VA examination, no neurologic abnormalities have been found on examination.  Thus, the Board finds that an additional rating for a neurologic abnormality is not warranted.  

In light of the above, a disability rating in excess of 20 percent for the Veteran's lumbar spine disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Knee Disability 

The Veteran's right knee disability has been assigned a 10 percent rating under Diagnostic Codes 5010 for degenerative arthritis and 5260 for limitation of flexion.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010 (2015).

Degenerative arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved, with a 10 percent evaluation assigned for limited motion that is noncompensable under the appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5003.
Under the General Rating Formula, flexion that is limited to 15 degrees is assigned a 30 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating.  Limitation of flexion to 45 degrees merits a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Limitation of extension of the leg to 45 degrees is assigned a 50 percent rating. Limitation of extension to 30 degrees warrants a 40 percent rating.  Limitation of extension to 20 degrees is assigned 30 percent rating.  Limitation of extension to 15 degrees merits a 20 percent rating.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is assigned a 0 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Factual Background

The Veteran underwent a VA examination in September 2010, at which time he complained of right knee pain.  It was noted that orthopedic treatment involved careful activity, oral medication, and TENS.  The Veteran mentioned that he could also walk for 20 or 30 minutes, but was bothered, in part, by his knees.  He reported knee instability as weakness and wobbling, however, the knees did not feel numb.  The examiner documented that the Veteran had subjective feelings of pain, weakness, and easy fatigue.  Impaired coordination was noticed in the knees regarding instability.  There was no collapsing of the lower extremities.  He reported flare-up of the knees with continued activity.  At the time of the examination, the Veteran reported that he did not have pain or numbness of the knee.

Range of motion was 0 to 120 degrees.  The knee was painful over full motion.  There was no increase in joint fluid.  Patellar pain and crepitation was moderate.  Anterior tendon was nontender and quadriceps muscle development was satisfactory and equal.  Lateral joint line was tender and medial joint line was nontender.  Ligaments were normal and McMurray and Lachman test was negative.  The examiner determined that there was no lateral instability or subluxation.  Pain in the knee was mostly lateral and posterior.  The assessment for right knee pain and instability was degenerative arthritis, including patellofemoral arthritis.  

With regard to flare-ups, the examiner opined that flexion of the right knee was decreased by 40 degrees during flare-ups.  

The Veteran was provided an additional VA examination in March 2016.   At the time of the examination, he reported dull pain in the area of the right knee cap.  He complained of pain only with weight bearing and walking.  There were no complaints of buckling, locking, or swelling.  He denied flare-ups.  

Range of motion testing revealed flexion from 0 to 90 degrees and extension from 90 to 0 degrees.  There was no pain noted on examination.  There was no evidence of pain on weight bearing, objective evidence of localized tenderness or pain on palpation of joint or associated soft tissue, or crepitus.  There was no change in range of motion following repetitive testing.  The examiner determined that pain, weakness, fatigability, and incoordination did not limit functional ability with repeated use over a period of time.  There was no muscle atrophy or ankylosis.  Recurrent subluxation and lateral instability were not found on examination.  

VA treatment records reveal complaints of right knee pain.  X-rays in 2010 noted minimal arthritis and an August 2010 treatment note showed that the ligaments were intact.
 

Analysis

After a review of the evidence, the Board finds that a rating in excess of 10 percent for the Veteran's right knee disability is not warranted for any portion of the rating period on appeal.  In this regard, the findings for extension and flexion fail to meet the criteria for a compensable evaluation based on limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  At worst, the Veteran has had flexion from 0 to 90 degrees and extension from 90 to 0 degrees.  As such, a rating in excess of 10 percent based on limitation of motion is not warranted.  Moreover, it follows that assignment of separate ratings for both flexion and extension of the knees is not warranted here, given that neither has been shown to a compensable level.  See VAOPGCPREC 9-2004 (September 17, 2004).  

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  In this regard, the Veteran has complained of pain and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion to warrant a higher rating.  

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no evidence of ankylosis of the knee (Diagnostic Code 5256), dislocated or removal of symptomatic semilunar cartilage (Diagnostic Codes 5258, 5259), impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263).  38 C.F.R. § 4.71a.  The Board acknowledges that the Veteran reported instability at the September 2010 VA examination.  However, on objective testing, instability was not found on examination.  Moreover, instability was not reported or found during the March 2016 examination or in the clinical records.  Therefore, a separate rating is not warranted for instability pursuant to VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

In light of the above, a disability rating in excess of 10percent for the Veteran's right knee disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's lumbar spine and right knee disabilities, specifically pain and reduced range of motion, are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for chondromalacia patella of the right knee with degenerative arthritis is denied.




REMAND

Pursuant to the Board's April 2015 remand directives, the AOJ was to issue a statement of the case as to the issue of entitlement to an earlier effective date for the grant of non-service-connected pension.  A statement of the case has not yet been issued.  

As discussed previously, in the prior remand directives, it was requested that SSA decisions dated in September 2003, October 2003, September 2004, March 2005, June 2006, and September 2009 be retrieved.  This has not yet been accomplished.   

The previous remand directives also requested that the Veteran's service treatment records be obtained.  If the service treatment records were unavailable, a formal finding of unavailability was to be made with notice to the appellant and his representative.  In correspondence received from AMEDD in July 2015, the AOJ was informed that the records were not located at their facility.  However, a list of organizations that may assist in locating the records were provided.  There is no evidence in the record that efforts to contact the organizations were made.  Additionally, in responses from the Personnel Information Exchange System (PIES) in July 2015 and October 2015, information regarding the location of the appellant's service treatment records was provided.  The record does not demonstrate that the efforts were made to obtain the records.  There is also no formal finding of unavailability of the appellant's service treatment records. 

With regard to the claim of service connection for a psychiatric disability, the Veteran was to be provided an examination and an opinion was to be obtained as to whether any disability diagnosed since the filing of the claim had its onset during military service or is otherwise related to such service.  

The Veteran was provided a VA examination in March 2016. The examiner diagnosed schizophrenia and determined that the condition did not have its onset during military service and was not otherwise caused by military service.  She also opined that the condition was not caused or aggravated by the appellant's service-connected lumbar spine disability.  In support of her finding, she noted that the Veteran reported psychiatric symptoms during service that were not symptoms of a psychosis.  Treatment reflecting symptoms of psychosis did not occur until 2011.  

The Board finds that the March 2016 VA psychiatric examination is insufficient to adjudicate the service connection claim.  In this regard, the examiner noted that schizophrenia was not diagnosed until 2011.  Notwithstanding, the Veteran had been treated for psychiatric symptoms and disabilities prior to 2011, to include major depressive disorder.  However, the examiner did not provide an etiological opinion for the disorders.  

As to the claim of service connection for a left knee disability, the Veteran was to be provided a VA examination and an etiological opinion was to be obtained.  The examiner was to acknowledge and comment on any left knee disability diagnosed since the September 2010.  The Veteran was afforded a VA examination in March 2016.  There was no disability found on examination.  However, the examiner did not discuss left knee disabilities diagnosed since September 2010.  Specifically, he did not discuss the November 2010 VA orthopedic surgery consultation note demonstrating a diagnosis of left knee patellofemoral chondromalacia and retropatellar pain.

Lastly, with regard to the claim for a TDIU, an examination was to be provided to determine whether the Veteran's lumbar spine and right knee disabilities precluded him from securing and following employment.  The Board observes that a VA examination was not provided.  While the examiner who provided the March 2016 examinations for the Veteran's right knee and back disabilities determined that the conditions, individually, did not impact the appellant's ability to work, he did not provide a rationale to support his finding.  Moreover, he did not provide an opinion as to whether the appellant's service-connected disabilities, in combination, would be sufficient to preclude substantially gainful employment.  Although recent case law indicates that the question of unemployability is legal, and not medical, in nature the examiner should nevertheless describe the expected limitations in the workplace resulting from these disabilities.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). Thus, an additional remand is necessary to comply with the prior remand instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and attempt to obtain disability determinations dated in September 2003, October 2003, September 2004, March 2005, June 2006, and September 2009.  Unsuccessful attempts should be documented and efforts should continue until it is determined that the records no longer exist or that additional searches would prove futile; in the case of the latter, a formal finding should be made to that effect.

2.  Issue a statement of the case as to the issue of entitlement to an earlier effective date for the grant of non-service-connected pension. This issue shall not be certified to the Board unless a timely substantive appeal is submitted.

3.  Contact the National Personnel Records Center, the Army National Guard and any other appropriate source, to include sources noted in the PIES and AMEDD responses, and request all available service treatment records.  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

If any service treatment records are missing or are otherwise unavailable, this fact shall be documented and a formal finding of unavailability shall be made with notice to the Veteran and his representative.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner must identify all psychiatric disabilities found on examination and diagnosed since the filing of the claim in May 2010, including PTSD, depression, and schizophrenia.

For each psychiatric disability found on examination and diagnosed since the filing of the claim, the examiner is to provide the following opinions:

a. Is it as least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability had its onset during military service or is otherwise etiologically related to such service, to include an in-service motor vehicle accident?

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based.

b. Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability is caused by the Veteran's service-connected disabilities?

c. Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability has been aggravated (made permanently worse beyond its natural progression) by the Veteran's service-connected disabilities?

If aggravation is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical evidence and also any lay statements as to the severity of the condition over time.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner must discuss the January 2002 service treatment record noting treatment for depression and anxiety and the relationship, if any, to any psychiatric disability diagnosed since the filing of the claim.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5.  Forward the claims file to the examiner who provided the March 2016 VA examination for the Veteran's lumbar spine and right knee disabilities (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  An additional examination may be provided if deemed appropriate.

The examiner should provide an opinion as to whether it is as least as likely as not (a 50 percent probability or more) that the Veteran's left knee disability had its onset during military service or is otherwise etiologically related to such service.  The examiner must discuss the November 2010 VA orthopedic surgery consultation note demonstrating a diagnosis of left knee patellofemoral chondromalacia and retropatellar pain.

The examiner must also discuss the expected limitations in the workplace brought about by the right knee and back disabilities (and the left knee as well if deemed related to service or service-connected disability).  The examiner must discuss the September 2010 VA examiners finding that the Veteran's working capacity is severely limited by back and knee problems and should consider the Veteran's occupational history.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  Undertake any other evidentiary development deemed appropriate.  

7.  If the benefits sought on appeal remain denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


